IN THE SUPREME COURT OF THE STATE OF DELAWARE

    IZZY L. WHITEHURST,                     §
                                            §
          Defendant Below,                  § No. 127, 2022
          Appellant,                        §
                                            § Court Below—Superior Court
          v.                                § of the State of Delaware
                                            §
    STATE OF DELAWARE,                      § Cr. ID No. 1110014096 (N)
                                            §
          Appellee.                         §

                               Submitted: April 25, 2022
                               Decided:   June 2, 2022

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                      ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, the record on appeal, and the appellant’s “Motion to Amend; Retract” and

“Motion to Retract Opening Brief,” we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated March 30, 2022, denying

the appellant’s second motion for postconviction relief as procedurally barred. The

appellant has not pleaded any circumstances under Rule 61(d)(2)(i) or (d)(2)(ii) that

overcome the procedural bars set forth in Rule 61,1 nor does he claim that the

Superior Court lacked jurisdiction.2


1
    DEL. SUPER. CT. CRIM. R. 61(i).
2
    Id. R. 61(i)(5).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                 BY THE COURT:

                                 /s/ Collins J. Seitz, Jr.
                                      Chief Justice




                                   2